393 U.S. 222 (1968)
SOUTH CAROLINA STATE BOARD OF EDUCATION ET AL.
v.
BROWN ET AL.
No. 553.
Supreme Court of United States.
Decided December 9, 1968.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF SOUTH CAROLINA.
Daniel R. McLeod, Attorney General of South Carolina, and D. W. Robinson for appellants in No. 553. J. C. Long for appellants in No. 563.
Solicitor General Griswold and Assistant Attorney General Pollak for appellee United States in both cases.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
NOTES
[*]  Together with No. 563, Cribb et al. v. Brown et al., also on appeal from the same court.